Where there is no certificate of the clerk attached to the bill of exceptions, but in the same package therewith is found a certificate in the usual form, but having no entry thereon designating to which case it belonged, which the clerk of this court stated was received after the other papers in the case, it having been forwarded in response to a let ter by him to the clerk of the court below informing him that he had failed to forward such certificate with the papers, the writ of error wil be dismissed. (R.)Bill of exceptions. Practice in the Supreme Court. January Term, 1875.The above head-note reports this case.